PER CURIAM:
Abdul-Aziz Rashid Muhammad appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Muhammad, No. l:04-cv00252-IMK-JSK (N.D.W.Va. Aug. 25, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*266fore the court and argument would not aid the decisional process.

AFFIRMED.